Citation Nr: 1042091	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  08-11 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder other than posttraumatic stress disorder (PTSD), to 
include major depressive disorder, dysthymia and adjustment 
disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1977 to January 
1984.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of May 2006 by the Department of Veteran 
Affairs (VA) Indianapolis, Indiana Regional Office.

The Veteran moved during the pendency of his claim and the 
Nashville, Tennessee Regional Office (the RO) properly assumed 
jurisdiction of the claim.

The Veteran testified at a Travel Board hearing before the 
undersigned in July 2009.  A transcript of the hearing is 
associated with the claims folder.

The Board acknowledges the recent ruling in Clemons v. Shinseki, 
23 Vet. App. 1 (2009), which clarified how the Board should 
analyze claims for PTSD and other acquired psychiatric disorders.  
As emphasized in Clemons, though a Veteran may only seek service 
connection for PTSD, the Veteran's claim "cannot be limited only 
to that diagnosis, but must rather be considered a claim for any 
mental disability that may be reasonably encompassed."  Id.  
Essentially, the Court found that a Veteran does not file a claim 
to receive benefits only for an acquired psychiatric disorder, 
such as PTSD, but in fact makes a general claim for whatever 
mental condition may be afflicting the Veteran.  Nevertheless, in 
the present action, all medical evidence of record indicates the 
Veteran's diagnosis with PTSD is related to childhood stressors 
and not military service, and the Veteran does not contend his 
diagnosis is in any way related to his military service.  
Accordingly, the Board finds that this diagnosis does not 
reasonably encompass PTSD and will limit the present issue to the 
Veteran's claim for an acquired psychiatric disorder other than, 
to include major depressive disorder, dysthymia and adjustment 
disorder.  

In August 2009, the Board remanded the Veteran's claim to obtain 
additional service treatment records as well as medical records 
form the Social Security Administration (SSA) and to afford him a 
VA psychiatric examination.  The RO requested the additional 
service treatment records and SSA medical records in January 
2010, and such were received in February 2010.  Thereafter, the 
Veteran was afforded a VA psychiatric examination in March 2010, 
the report of which is associated with the Veteran's claims file.  
Therefore, the Board finds that its remand instructions have been 
substantially complied with, and thus, the Board may proceed in 
adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998) (where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. 
App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 
(1999).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The competent medical and other evidence of record does not 
reflect a diagnosed acquired psychiatric disorder for which 
service connection may be granted.  


CONCLUSION OF LAW

An acquired psychiatric disorder other than PTSD, to include 
major depressive disorder, dysthymia and adjustment disorder, was 
not incurred in or aggravated by active military service.  38 
U.S.C.A. 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.301, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claim of entitlement to service 
connection, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2010).

Prior to the adjudication of the Veteran's claim, a letter dated 
in March 2006 fully satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Veteran was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to his claim.  The letter informed the Veteran that 
additional information or evidence was needed to support his 
service connection claim prior to the initial adjudication of the 
Veteran's claim, thus no timing error in regards to VCAA notice 
is present.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  


The March 2006 VCAA letter notified the Veteran of the elements 
of a service connection claim.  Since the Board has concluded 
that the preponderance of the evidence is against the Veteran's 
claim of service connection, any questions as to the appropriate 
disability rating or effective dates to be assigned are rendered 
moot and no further notice is needed.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Veteran's service, VA, private and SSA medical 
records have been obtained, to the extent possible.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  There is no indication in the record 
that any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  The Board 
notes that the Veteran was afforded a VA examinations in March 
2010 in connection with his claim.  See 38 C.F.R. § 3.159(c)(4).  

Concerning the March 2010 VA examination, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The report of March 
2010 VA examination reflects that the examiner reviewed the 
Veteran's complete claims file, to include his service treatment 
records, SSA and private medical records, past medical history, 
recorded his current complaints, and conducted an appropriate 
physical examination and rendered appropriate diagnoses and 
opinions consistent with the remainder of the evidence of record.  
The Board therefore concludes that the examinations are adequate 
for rating purposes.  See 38 C.F.R. § 4.2 (2010).  

The Board notes the Veteran's insistence in a September 2010 
statement that the March 2010 VA examination report was full of 
factual errors and that the VA examiner was biased against him.  
See a September 2010 statement from the Veteran.  However, such 
argument does not indicate that the examiner failed to properly 
discharge his duties.  See United States v. Armstrong, 517 U.S. 
456, 464, 116 S.Ct. 1480, 134 L.Ed.2d 687 (1996) (" '[I]n the 
absence of clear evidence to the contrary, courts presume that 
[Government agents] have properly discharged their official 
duties.' ").  Moreover, the assertions of the Veteran, standing 
alone, are not sufficient to rebut the presumption of regularity.  
See Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Service Connection

In general, applicable laws and regulations state that service 
connection may be granted for disability resulting from a disease 
or injury incurred in or aggravated by military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder, 
there must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the evidence 
of record and the evaluation of its credibility and probative 
value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical conclusion 
only on the basis of independent medical evidence in the record.  
See Hensley v. Brown, 5 Vet. App. 155 (1993).  Neither the Board 
nor the Veteran is competent to supplement the record with 
unsubstantiated medical conclusions.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  Conversely, health professionals are 
experts and are presumed to know the requirements applicable to 
their practice and to have taken them into account in providing a 
diagnosis.

In this case, the Veteran claims that he suffers from an acquired 
psychiatric disorder which had its onset during his service or is 
otherwise related to his active service.  To the extent that the 
Veteran's reported history of in-service treatment for his 
psychiatric symptomatology has been recorded in several treatment 
records, the Board observes that history which is simply recorded 
by a medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute competent medical 
evidence.  See LeShore v. Brown, 8 Vet. App. 406 (1996).  

With respect to element (1), a current disability, the medical 
and other evidence of record concerning this matter is wildly 
varying and tenuous.  Indeed, the Veteran has been hospitalized 
several times for treatment of substance abuse and psychiatric 
symptomatology.  The VA and other treatment records within the 
Veteran's claims file contain diagnoses of dysthymia, major 
depressive disorder, adjustment disorder, alcohol dependence, 
polysubstance abuse and personality disorders.  See e.g., VA 
treatment records dated in April 2001, September 2003, May 2005, 
December 2006, December 2007 and February 2008.  

Accordingly, as noted elsewhere in this decision, the Board 
remanded this claim for a VA examination to determine the exact 
nature and etiology of any currently-diagnosed acquired 
psychiatric disorder.  

Review of the very thorough and detailed March 2010 VA 
psychiatric examination reflects that the VA examiner reviewed 
the Veteran's complete VA claims file, noted his reported 
personal, medical and psychiatric history and conducted an 
interview with the Veteran before providing his reasoned 
diagnoses and opinions.  

The March 2010 VA examiner outlined the Veteran's personal and 
extensive medical history in great detail.  Ultimately, the March 
2010 VA examiner provided diagnoses of PTSD from childhood abuse, 
alcohol dependence, in partial remission, borderline personality 
disorder and prominent features of antisocial personality 
disorder.  See the March 2010 VA examination report.  

Initially, the Board notes that personality disorders are not 
considered diseases or injuries for compensation purposes, and 
are not considered disabilities for which service connection can 
be established.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2010); 
see also Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that 
38 C.F.R. § 3.303(c), as it pertains to personality disorder, is 
a valid regulation).  Service connection may be granted, in 
limited circumstances, for disability due to aggravation of a 
constitutional or developmental abnormality by superimposed 
disease or injury.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 
(1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe 
v. Brown, 4 Vet. App. 513, 514-15 (1993).  

Additionally, VA law and regulations generally preclude a grant 
of service connection for a disability that originated due to 
substance abuse, as that is deemed to constitute willful 
misconduct on the part of the Veteran.  See 38 U.S.C.A. § 105; 38 
C.F.R § 3.301(d); see also, VAOPGCPREC 7-99, 64 Fed. Reg. 52,375 
(June 9, 1999).  There is a limited exception, however, when 
there is clear medical evidence that the alcohol or drug abuse is 
secondary to a primary service connected disability.  See Allen 
v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001).  Here the 
Veteran has claimed that his alcoholism and drug abuse are 
"coping mechanisms" which he utilized to deal with his 
depression.  However, the March 2010 VA examiner specifically 
stated that the competent medical evidence of record clearly 
reflects a plethora of instances of substance abuse and addiction 
prior to any diagnosis of or treatment for depressive symptoms.

As noted elsewhere in this decision, the Veteran has been 
repeatedly diagnosed with major depressive disorder, amongst 
other acquired psychiatric disorders.  The March 2010 VA examiner 
noted this continuing diagnosis, but opined that the Veteran did 
not, in fact, have major depressive disorder.  Specifically, the 
March 2010 VA examiner explained that the Veteran's demonstrated 
symptomatology was not characteristic of major depression, but 
rather of "[I]ntense anger, affective instability with 
reactivity of mood and intense episodic dysphoria which along 
with substance-induced depression has lead to the repeated 
diagnoses of 'major depression'."  In essence, the March 2010 VA 
examiner opined that the Veteran's psychiatric symptomatology, 
previously misdiagnosed as major depressive disorder, was caused 
by the Veteran self-medicating with drugs and alcohol in order to 
"numb" himself from the symptomatology associated with his 
personality disorders.  See the March 2010 VA examination report.  

The Board notes that at no time during the pendency of this 
appeal has the Veteran demonstrated, nor does the evidence show, 
that he has an acquired psychiatric disorder.  See McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the 
requirement of a current disability is satisfied when the 
claimant has a disability at the time a claim for VA disability 
compensation is filed or during the pendency of that claim and 
that a claimant may be granted service connection even though the 
disability resolves prior to the Secretary's adjudication of the 
claim), overruling Chelte v. Brown, 10 Vet. App. 268, 271 (1997).

VA treatment records associated with the Veteran's claims file 
showed that he self-reported psychiatric symptomatology which he 
attributes to his active service.  The Court has in the past held 
that lay testimony is competent regarding features or symptoms of 
injury or disease when the features or symptoms are within the 
personal knowledge and observations of the witness.  See Layno v. 
Brown, 6 Vet. App. 465, 469-70 (1994); see also Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, the 
Court has also held that lay persons, such as the Veteran, are 
not qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause of a 
disability that may be related to service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007) (holding that a 
layperson may provide competent evidence to establish a diagnosis 
where the lay person is "competent to identify the medical 
condition").  Here, the Veteran is capable of reporting symptoms 
such as feelings of depression, but the Veteran is not competent 
(i.e., professionally qualified) to offer an opinion as to the 
whether he has a current disability, such as major depressive 
disorder.

In the absence of any diagnosed acquired psychiatric disorder, 
service connection may not be granted.  See Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection cannot be granted if the 
claimed disability does not exist]; see also Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992).  Accordingly, Hickson element (1) has 
not been met for the Veteran's claim, and it fails on this basis 
alone.

Accordingly, the Board finds that the most probative evidence of 
record establishes that the Veteran does not have a current 
diagnosis of an acquired psychiatric disorder.  The evidence in 
this case is not so evenly balanced so as to allow application of 
the benefit-of-the-doubt rule as required by law and VA 
regulations. See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2010).  The preponderance is against the Veteran's claim, 
and therefore his claim for service connection must be denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder other than PTSD, to include major depressive disorder, 
dysthymia and adjustment disorder is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


